Title: To George Washington from Adam Stephen, 25 July 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] July 25th 1756.

Nothing Remarkable has occurred in this neighbourhood since You left us. I think we omitted, My lord, at the beginning of Our Address, you will Please to Observe before you Send it off, and likewise Write to the governor and Some of the Council to charge Mr Ludwel to support & inforce it. I heard once from the Branch Since, but expect you have all the reports from that Quarter before this time—Please to hurry up the officers as Several of the gentlemen are Ailing here, Mr Rutherford is now on the Recovery after a very Severe Spell, and give orders for our men to join us, as we want 30 to Complat us to the Number agreed to, and have forteen more Sick. This makes duty Set heavy. We catchd two in the very Act of desertion and have wheal’d them ’till they pissd themselves and the Spectators Shed tears for them—which will I hope answer the End of punishment.
The Detachmt of militia at Ashby’s, absolutely refusd to Escort the Express to this place, and am afraid never will get over the pannick which Seiz’d them under Command of Mr Rutherford.

One of them named Croucher has always behavd well, and came up with the express in the night—Pray Urge the necessity of having more men, the Militia will add to our disgrace but nothing to our Strength. I shall be Obligd to Recall Capt. McKenzie, unless we are join’d Shortly by the men Belonging to these Companies.
Send us Little Crocus, to ease my Burthen, which would have overset me by this time, but for the Assistanc[e] of Serjt Feint who Promises very well. Let the Docr Send what medicines he knows to be wanting.
We have had Sermon these two last Sundays; The Genuine product of Fort Cumberland. Capt. Woodward Officiats. If you can come accross a Cargo of Second hand Sermons please to forward them by the first Waggons, for as we have no Books; the Art of making will soon fail us. I have the honour to be with Esteem Dr Sir, Your most Oblig’d huble Servt

Adam Stephen


Memorandy
To be sent ⅌ first Opportunity a map of Lake George, Crown Point &c. Advices from Majr Lewis, and an acct of Loudons arrival The number killed and wounded in the last engagemt on the Lakes.

